Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.

Claim Objections
Claim 10 is  objected to because of the following informalities:   claim 10 line 5 “ammonia” appears to be ammonium.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 10-16  and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lopatin (US2010/0330425) in view of Liu (Facile fabrication of CuO nanosheets on Cu substrate as anode materials for electrochemical energy storage, Journal of Alloys and Compounds 586 (2014) 208-215). 
Lopatin teaches a method of forming pores conductive microstructure (item 206, Fig. 2) ([0037], [0038], [0040], [0041]) on a conductive substrate which can be copper sheet, foil or plate ([0035]), wherein such microstructure comprises nanoporous structure ([0040], [0041]). Lopatin teaches such conductive microstructure ([0042]). Lopatin further discloses a passivation film having thickness of 1 nm to 1000 nm (item 210 Fig. 2)  can be formed via plating over conductive microstructure ([0043])  wherein such passivation film can be copper oxide ([0044], [0109]).   Lopatin further teaches the placing a conductive copper substrate (can be sheet)  ([0035],[0046]) into a plating solution containing an alkaline solution comprising ammonium salts (apparently comprising) an ammonium ion ([0050], [0053]), then reacting such nanoporous copper sheet with alkaline solution to form a copper oxide passivation film with nano size range thereof [0043], claim 8), drying the nanoporous copper substrate supported copper oxide passivation film ([0081], [0082]) and also a post deposition anneal process, such as heating under ambient atmosphere between about 100-250 °C, for example about 150-190 °C ([0083], [0102]). 

However,  Lopatin teaches use of streamlining anode material production through rollers (see FIG 3) and describes the processing system as a plurality of processing chambers to plate conductive microstructure containing nanoporous copper onto a continuous flexible  substrate and  to produce copper oxide passivation film onto nanoporous copper substrate  ([0076]-[0084]). 
It would be recognized by one having ordinary skill in the art as of the effective filing date that as the nanoporous copper sheet substrate as described in Lopatin (specifically the copper current collector 111 disclosed in [0035] and shown FIG 2E comprising conductive microstructures, specifically of the third type described in [0041], therein the dendritic structures can be singularly made of copper)  is of the same material (predominantly copper)  of continuous flexible substrate as described in instant specification ( [0027]), it would have been obvious for one of ordinary skill in the art to tailor a size and a shape of the continuous copper substrate sheet as shown by Lopatin to float such substrate on the surface of the alkaline solution for help contacting the copper substrate sheets  with alkaline solution thus obtaining desired copper oxide passivation film  as suggested by Lopatin.  Furthermore, it would have been obvious for one of ordinary skill in the art “obvious to try” floating the substrate in the solution for desired contact between the substrate and solution for obtaining need copper oxide passivation film formation because choosing from between immersing the substrate into the solution and  floating the substrate in the solution for desired contact is an obvious 
As for the claimed nanoporous supported copper oxide nanosheet array composite,  Lopatin already teaches a same or substantially the same method of plating copper oxide nano film onto nanoporous copper substrate sheet  in a same or substantially the same alkaline solution containing ammonia ion and same or substantially the same reacting nanoporous copper substrate sheet with same or substantially the same alkaline solution  as that of instant application, therefore, same or substantially the same nanoporous copper supported  copper oxide nanosheet array composite as that of instantly claimed would be expected. 
Furthermore, as for the claimed copper oxide passivation film being copper oxide nanosheet array,  Liu teaches Cu foil was ultrasonically cleaned with deionized water and ethanol, then was dipped into 50 mL solution containing 2.49 g NaOH and 0.57 g (NH4)2S2O8 at room temperature to react the copper foil with the alkaline solution comprising the ammonium ion to form a copper supported CuO nanosheets composite,  drying the composite material to form  copper supported  copper oxide nanosheet array composite, wherein the copper oxide nanosheet array comprises a plurality of copper nanosheets and  the plurality of copper oxide nanosheets are perpendicularly arranged to the copper substrate (Scheme 1,  page 209 2. Experimental section, page 209 right col. 2nd para.-page 210 2nd ladst para., Fig. 2 -4). 
It would have been obvious for one of ordinary skill in the art  to adopt such copper substrate perpendicularly supported  copper oxide nanosheets to as shown by Liu to modify the nanoporous copper substrate supported copper oxide nanosheet of nd para., page 214 first two para.,  4. Conclusions, Fig. 5-7).  
Regarding claim 11, Lopatin further teaches the alkaline solution being sodium hydroxide solution ([0053]). Liu already teaches using sodium hydroxide solution. 
Regarding claim 12, Liu disclosed alkaline solution comprising the ammonium ion with a concentration within the claimed range (see 2 Experimental section).  Liu also teaches changing the concentration of precursor solution can control growth of CuO (page 209 last para.-page 210 first para., Fig. 4)
It would have been obvious for one of ordinary skill in the art to adopt such ammonium concentration for help obtaining desired CuO nanosheets array growth thus achieved improved electrode performance in lithium ion battery as suggested by Liu (page 209 last para.-page 210 first para.,  page 210 right col. 2nd para., Fig. 4-7, page 212 left col. last 2 lines-first 5 lines of right col., page 214 first, 2nd para. and ).  
Regarding claim 13,  Lopatin already teaches contacting nanoporous copper substrate with an alkaline solution containing ammonia ion for producing copper oxide passivation film onto the nanoporous copper substrate wherein apparently a surface of the nanoporous copper substrate contacting with the an alkaline solution containing ammonia ion.   
Regarding claim 14,  Lopatin does not expressly teach the setting up condition allowing for oxidizing copper substrate for 1 to 72 hour. 
nd para. -page 211 2nd last para., page 212 left col. last 2 lines-first 5 lines, page 214 first two para.  Fig. 2-4, Scheme 1). 
It would have been obvious for one of ordinary skill in the art to adopt reacting time being 2 hours as shown by Liu to practice the setting up condition for allowing desired oxidation of  copper substrate comprising nanoporous copper  of Lopatin because adopting such reaction time  can help forming desired copper oxide nanosheets as suggested by Liu (page 209 right col. 2nd para. -page 211 2nd last para., page 212 left col. last 2 lines-first 5 lines, page 214 first two para.  Fig. 2-4, Scheme 1). Furthermore, adopting known technique for predictable results, i.e., adopting such reaction time between copper substrate and alkaline solution comprising ammonia ion as shown by Liu  for producing copper oxide nanosheet array supported onto  copper substrate,  has reasonable expectation of success for  one ordinary skill in the art (see MPEP 2143 KSR).
Regarding claim 15,  Lopatin teaches drying the portion of the formed flexible substrate ( i.e. nanoporous copper substrate)  after plating copper oxide passivation film thereof as composite material ([0082]) wherein setting a drying temperature and a drying time period to dry such composite material apparently involved.  Liu specifically teaches drying under 80 °C ( 2 Experimental section). 
Regarding claim 16, Lopatin does not specifically disclose cleaning of the nanoporous copper substrate before the plating processes as intended to remove an oxide later on the surface of the substrate. Since copper is very easy to be oxidized under ambient condition,  it would have been obvious for one for one of ordinary skill in 
Liu teaches cleaning water and ethanol in sequence to clean copper substrate before contacting it with alkaline solution (2. Experimental section). 
  It would have been obvious for one of ordinary skill in the art to adopt Liu disclosed water and ethanol washing to clean the copper substrate (including remove copper oxide on the surface of the substrate) before placing such substrate in alkaline plating reaction for forming desired copper oxide nanosheets as suggested by Liu. Furthermore, adopting such  known cleaning technique for predictable results, i.e., adopting such washing  as shown by Liu  for removing copper oxide on copper substrate thus help producing copper oxide nanosheet array supported onto copper substrate,  has reasonable expectation of success for  one ordinary skill in the art (see MPEP 2143 KSR).
Regarding claim 18,  Lopatin teaches the nanoporous copper being oxidized during the process of the nanoporous copper substrate reacting with the alkaline solution (see plating solution and additive compounds including an oxidizer disclosed in [0052]) and further teaches the surface of nanoporous copper substrate contacting the alkaline solution as being oxidized in ([0052])  wherein heating is not required for such plating process, i.e. an ambient/room  temperature plating  is expected.  Liu also expressly teaches  reacting copper foil with ammonium ion containing alkaline solution at room temperature (2. Experimental section). 
But Lopatin is silent to the formation of a copper hydroxide array.
2 favorably formed at low precursor concentration (page 210 left col. first para.-right col. first para., Fig. 4, Scheme 1).  
It would have been obvious for one of ordinary skill in the art to adopt suitable precursor concentration via routine optimization (see MPEP 2144. O5 I). thus controlling desired Cu(OH)2 as suggested by Liu (page 210 left col. first para.-right col. first para., Fig. 4, Scheme 1). 
Claim(s) 17 and 19-26, 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lopatin (US2010/0330425) in view of Liu (Facile fabrication of CuO nanosheets on Cu substrate as anode materials for electrochemical energy storage, Journal of Alloys and Compounds 586 (2014) 208-215) as applied above, and further in view of Blaser (2016/0197352). 
Lopatin in view of Liu has been described as above. 
Regarding claim 17 and 19, Lopatin further teaches the nanoporous copper substrate comprising a carbon reinforcement (see graphitic material in [0105]), however, Lopatin is silent to the reinforcement being a carbon nanotube structure or graphene.
Blaser  teaches copper substrate comprising a buffer layer slurry comprising graphene ([0036]-[0037]). 
It would have been obvious for one of ordinary skill in the art  to adopt graphene as reinforcement material as shown by Blaser to modify the nanoporous copper substrate of Lopatin  because by doing so is advantageous for graphene’s exfoliating conductive material quality, therefore allowing improved conductivity by increasing surface area ([0037]).
. 
Claim(s) 27 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lopatin (US2010/0330425) in view of Liu (Facile fabrication of CuO nanosheets on Cu substrate as anode materials for electrochemical energy storage, Journal of Alloys and Compounds 586 (2014) 208-215) and Blaser (2016/0197352) as applied above, and further in view of Hayes (Monolithic nanoporous copper by dealloying Mn-Cu, J. Mater. Res., Vol 21, No. 10, Oct 2006, 2611-2616). 
Lopatin in view of Liu and Blaser has been described as above. 
Regarding claim 27 and 28, Lopatin in view of Liu and Blaser does not expressly teach the nanoporous copper substrate comprises a plurality of metal ligaments and the  plurality of metal ligaments are staggered to form a plurality of pores with diameters range from 20 nm to 200 nm. 
Hayes discloses nanoporous copper can be obtained via de-alloying Cu-Mn wherein the obtained nanoporous copper having a plurality of metal ligands and the plurality of metal ligands staggered to form a plurality of pores (Fig. 2, page 2613 left col. first para.-page 2614 first para.).  Hayes further discloses such nanoporous copper having diameter ranges 16-125 nm(page 2612 2nd para., Fig. 2),  such ranges  overlapping with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
It would have been obvious for one of ordinary skill in the art to adopt such nanoporous copper having a plurality of metal ligands and staggered metal ligands formed pores with diameter raning from 16-125 nm as shown by Hayes to modify the 

Response to Arguments
Applicant’s arguments filed on 05/21/2021 have been fully considered but are moot in view of  the new ground of rejections. 
In response to applicant’s arguments about Lopatin disclosing a three dimensional porous copper anode structure being immersed in a plating solution but not floating the nanoporous copper substrate in an alkaline solution comprising an ammonium ion,  it is true that Loptin discloses immersing a anode structure comprising copper substrate into a solution, but such teachings do not preclude such anode structure comprising nanoporous copper substrate being partially immersed. On the contrary,  it is quite common that part of such anode structure comprising nanoporous copper substrate being immersed in plating solution for chemical deposition.  Secondly,  it would have been obvious for one of ordinary skill in the art to partially immerse such nanoporous copper substrate into the plating solution for desired contacting surface thus for help obtaining desired copper oxide nanostructure being formed thereof.  Therefore, such “immersing” reads onto the instantly claimed “floats”. Thirdly, it would have been obvious for one of ordinary skill in the art “obvious to try” to float the substrate in the solution for desired contact between the substrate and solution for obtaining need copper oxide passivation film because choosing from between 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/           Primary Examiner, Art Unit 1796